Affirmed and Memorandum Opinion filed March 30, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00402-CR

                     ANDRE DEWAYNE LEE, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 17CR1929

                  MEMORANDUM OPINION
      Appellant Andre Dewayne Lee was convicted of possession of
methamphetamine (a controlled substance) between four and two hundred grams.
See Tex. Health & Safety Code Ann. § 481.115. In two issues, Appellant contends
he received ineffective assistance from his trial counsel and that the evidence is
insufficient to prove the charged offense. For the reasons below, we affirm.

                                  BACKGROUND

      On July 3, 2017, Galveston Police Officer Robert Cantu responded to a
vehicle stopped on the Galveston causeway.        Officer Cantu ran the vehicle’s
license plates, which returned several municipal warrants for Appellant. After
confirming that Appellant was the vehicle’s driver, Officer Cantu placed Appellant
in custody.

      Officer Cantu then called a wrecker to tow Appellant’s vehicle off the
causeway. As the car was being loaded on the wrecker, a piece of the door frame
fell off and exposed a “manufactured hole.” In the hole, Officer Cantu found a
white powder substance (later confirmed to be methamphetamine), a digital scale,
and a gun. While searching the rest of the car, Officer Cantu also found a glass
pipe that contained a “white residue.” Appellant denied knowing the items were
present in the vehicle and none of the items were tested for fingerprints or DNA.

      Appellant was charged with possession of a controlled substance between
four and two hundred grams. Appellant was offered a plea bargain by the State,
which was rejected.       The State then withdrew its plea offer and filed an
enhancement provision. Appellant proceeded to trial in April 2019; the jury found
Appellant guilty of the charged offense and assessed punishment at 25 years’
confinement. Appellant timely appealed.

                                     ANALYSIS

      In two issues, Appellant asserts (1) he received ineffective assistance of
counsel during the plea-bargaining process, and (2) the evidence is factually
insufficient to prove possession of a controlled substance. Because Appellant’s
second issue, if sustained, would yield the greatest relief, we address it first. See
Tex. R. App. P. 43.3; Campbell v. State, 125 S.W.3d 1, 4 n.1 (Tex. App.—Houston
[14th Dist.] 2002, no pet.).




                                         2
I.     Sufficiency of the Evidence

       Appellant asks this court to conduct a factual sufficiency review of the
 evidence adduced at trial, but this standard was expressly rejected by the Court of
 Criminal Appeals in Brooks v. State, 323 S.W.3d 893, 894 (Tex. Crim. App. 2010)
 (plurality op.). In Brooks, the court adopted the legal sufficiency standard as “the
 only standard that a reviewing court should apply in determining whether the
 evidence is sufficient to support each element of a criminal offense that the State is
 required to prove beyond a reasonable doubt.”         Id. at 912 (citing Jackson v.
 Virginia, 443 U.S. 307, 318-20 (1979)). We are bound to follow the decisions of
 the Texas Court of Criminal Appeals where, as here, that court has deliberately and
 unequivocally interpreted the law in a criminal matter. Mayer v. State, 494 S.W.3d
 844, 848 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d).           Therefore, we
 overrule Appellant’s factual sufficiency challenge.

       Because the body of Appellant’s sufficiency challenge also raises arguments
 under the legal sufficiency standard of review, we review the evidence in light of
 that standard.

       A.     Standard of Review and Governing Law

       In a legal sufficiency review, we view all of the evidence in the light most
 favorable to the verdict and determine whether, based on that evidence and any
 reasonable inferences therefrom, any rational factfinder could have found the
 elements of the offense beyond a reasonable doubt. Ramjattansingh v. State, 548
 S.W.3d 540, 546 (Tex. Crim. App. 2018); Davis v. State, 586 S.W.3d 586, 589
 (Tex. App.—Houston [14th Dist.] 2019, pet. ref’d). We may not substitute our
 judgment for that of the factfinder by reevaluating the weight and credibility of the
 evidence. Davis, 586 S.W.3d at 589. We defer to the factfinder to fairly resolve
 conflicts in the testimony, weigh the evidence, and draw reasonable inferences
                                           3
from basic facts to ultimate facts. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010).     “Each fact need not point directly and independently to the
appellant’s guilt so long as the cumulative effect of all incriminating facts is
sufficient to support the conviction.” Davis, 586 S.W.3d at 589.

      “As the Supreme Court recently made clear in Musacchio v. United States, a
reviewing court’s limited determination on sufficiency review does not rest on how
the jury was instructed.” Ramjattansingh, 548 S.W.3d at 546 (citing Musacchio v.
United States, 136 S. Ct. 709, 715 (2016)). Thus, to determine whether the State
has met its burden to prove a defendant guilty beyond a reasonable doubt, we
compare the elements of the crime as defined by the hypothetically correct jury
charge for the case to the evidence adduced at trial. See Thomas v. State, 444
S.W.3d 4, 8 (Tex. Crim. App. 2014); Malik v. State, 953 S.W.2d 234, 240 (Tex.
Crim. App. 1997).      A hypothetically correct jury “charge would be one that
accurately sets out the law, is authorized by the indictment, does not unnecessarily
increase the State’s burden of proof or unnecessarily restrict the State’s theories of
liability, and adequately describes the particular offense for which the defendant
was tried.” Malik, 953 S.W.2d at 240.

      Here, Appellant was charged with possession of a controlled substance,
which requires the State to prove the defendant (1) exercised care, custody, control,
or management over the controlled substance; and (2) knew the substance was
contraband. Tex. Health & Safety Code Ann. § 481.115; Tex. Penal Code Ann.
§ 1.07(a)(39); see also Medina v. State, 565 S.W.3d 868, 873 (Tex. App.—
Houston [14th Dist.] 2018, pet. ref’d). To establish the first element, the State
must prove the defendant had more than a fortuitous connection to the controlled
substance; the defendant’s mere presence at the location the drugs were found is
insufficient. See Evans v. State, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006).

                                          4
However, the defendant’s presence, when combined with other “affirmative links,”
can be sufficient to establish this element beyond a reasonable doubt. Medina, 565
S.W.3d at 873.

      An affirmative link can be established through any of these nonexclusive
factors: (1) the defendant’s presence when a search is conducted; (2) whether the
contraband was in plain view; (3) the defendant’s proximity to and the accessibility
of the narcotic; (4) whether the defendant was under the influence of narcotics
when arrested; (5) whether the defendant possessed other contraband or narcotics
when arrested; (6) whether the defendant made incriminating statements when
arrested; (7) whether the defendant attempted to flee; (8) whether the defendant
made furtive gestures; (9) whether there was an odor of contraband; (10) whether
other contraband or drug paraphernalia were present; (11) whether the defendant
owned or had the right to possess the place where the drugs were found;
(12) whether the place where the drugs were found was enclosed; (13) whether the
defendant was found with a large amount of cash; and (14) whether the conduct of
the defendant indicated a consciousness of guilt. Evans, 202 S.W.3d at 162 n.12.
“The number of factors present is not as important as the logical force the factors
create to prove that the defendant knowingly possessed the controlled substance.”
Medina, 565 S.W.3d at 874 (quoting Evans, 202 S.W.3d at 162).

      B.    Application

      Legally sufficient evidence supports the jury’s finding that Appellant was in
possession of a controlled substance.

      Testifying at trial, Officer Cantu said he approached a vehicle stopped on the
Galveston causeway and ran its license plates. According to Officer Cantu, the
return showed that “[t]he possible driver or owner . . . had municipal warrants out
of a different county.” Officer Cantu made contact with the vehicle’s driver,
                                         5
Appellant, and confirmed that Appellant’s identification matched the information
on the warrants. Officer Cantu placed Appellant in custody while a wrecker pulled
up to remove Appellant’s vehicle from the causeway.

      Officer Cantu testified that, while Appellant’s vehicle was being loaded on
the wrecker, “a piece of the door frame fell off . . . [and] [i]n plain view there was
— appeared to be a crystal substance.” Officer Cantu described the space behind
the door frame as a “manufactured hole” or a “modification” made to the vehicle.
Officer Cantu said a crystal substance (later confirmed to be methamphetamine)
was found inside a black sock. In the same space Officer Cantu also recovered
(1) a firearm “covered up in a black sock”, and (2) a “black digital scale.”
According to Officer Cantu, the firearm was loaded with five rounds when it was
found.

      While searching the rest of the car, Officer Cantu found a glass pipe with
“white residue.” Officer Cantu opined that, in his experience, this type of pipe was
used to smoke methamphetamine. Officer Cantu could not recall exactly where in
the vehicle he found the pipe but agreed it was in a place “readily accessible to
someone who’s driving the vehicle.”

      This evidence supports the finding that Appellant had more than a
“fortuitous connection” to the methamphetamine found in the vehicle. See Evans,
202 S.W.3d at 161; Medina, 565 S.W.3d at 873. When Officer Cantu approached
the car, Appellant was the only person in the vehicle and had sole control of the
car. The car’s license plates, when ran by Officer Cantu, returned Appellant’s
information, suggesting Appellant owned or had a right to possess the vehicle. The
methamphetamine was found in a controlled space hidden behind the vehicle’s
door frame, along with a digital scale and a firearm. Officer Cantu also found in
the vehicle a glass pipe he believed was used to smoke methamphetamine; Officer

                                          6
  Cantu recalled that the pipe was found in a place readily accessible by the vehicle’s
  driver. Considered together and viewed in a light favorable to the jury’s verdict,
  this evidence is legally sufficient to show Appellant’s knowledge of and control
  over the methamphetamine.

        We overrule Appellant’s second issue.

II.     Ineffective Assistance of Counsel

        Asserting that he received ineffective assistance of counsel during the plea
  bargain process, Appellant argues “Defense Counsel failed to allow the Appellant
  the opportunity to take the [plea] offer.”

        A.     Standard of Review and Governing Law

        To prevail on a claim of ineffective assistance of counsel, an appellant must
  show that (1) trial counsel’s performance was deficient because it fell below an
  objective standard of reasonableness; and (2) the deficient performance prejudiced
  the defense. Strickland v. Washington, 466 U.S. 668, 689 (1984); Lopez v. State,
  343 S.W.3d 137, 142 (Tex. Crim. App. 2011). The failure to satisfy one prong of
  the Strickland test negates a court’s need to consider the other prong. Lopez, 343
  S.W.3d at 142.

        To satisfy the first prong, an appellant must prove by a preponderance of the
  evidence that trial counsel’s performance fell below an objective standard of
  reasonableness under prevailing professional norms. Id. To establish a claim of
  ineffective assistance where an appellant alleges he was not made aware of a plea
  bargain offer or rejected a plea bargain because of bad legal advice, the appellant
  must show a reasonable probability that: (1) he would have accepted the earlier
  offer if counsel had not given ineffective assistance; (2) the prosecution would not
  have withdrawn the offer; and (3) the trial court would not have refused to accept

                                               7
the plea bargain. Ex parte Argent, 393 S.W.3d 781, 784 (Tex. Crim. App. 2013).

      In making this showing, an appellant must overcome a strong presumption
that trial counsel’s actions fell within the wide range of reasonable and
professional assistance. See Lopez, 343 S.W.3d at 142; Garza v. State, 213 S.W.3d
338, 348 (Tex. Crim. App. 2007). “Before granting relief on a claim that defense
counsel failed to do something, we ordinarily require that counsel be afforded the
opportunity to outline the reasons for the omission.” Roberts v. State, 220 S.W.3d
521, 533-34 (Tex. Crim. App. 2007).

      In determining whether counsel was ineffective, we consider the totality of
the circumstances of the particular case. Thompson v. State, 9 S.W.3d 808, 813
(Tex. Crim. App. 1999). Any allegation of ineffectiveness must be firmly founded
in the record, and the record must affirmatively demonstrate the alleged
ineffectiveness. Id.

      If trial counsel’s reasons for his conduct do not appear in the record and
there is at least the possibility that the conduct could have been grounded in
legitimate trial strategy, we will typically defer to counsel’s decisions and deny
relief on an ineffective assistance claim. Garza, 213 S.W.3d at 348. “‘It is not
sufficient that appellant show, with the benefit of hindsight, that his counsel’s
actions or omissions during trial were merely of questionable competence.’”
Lopez, 343 S.W.3d at 142-43 (quoting Mata v. State, 226 S.W.3d 425, 430 (Tex.
Crim. App. 2007)). Absent a record sufficient to demonstrate that trial counsel’s
conduct was not the product of a strategic or tactical decision, we should presume
that trial counsel’s performance was constitutionally adequate “unless the
challenged conduct was so outrageous that no competent attorney would have
engaged in it.” State v. Morales, 253 S.W.3d 686, 696-97 (Tex. Crim. App. 2008)
(en banc) (quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App.

                                        8
2005)).

      To satisfy the second prong, an appellant must show that there is a
reasonable probability — or a probability sufficient to undermine confidence in the
outcome — that the result of the proceeding would have been different but for trial
counsel’s unprofessional errors. Lopez, 343 S.W.3d at 142.

      B.     Application
      Here, Appellant’s ineffective assistance argument is based on pre-trial
discussions before the trial court regarding plea offers made by the State.

      On April 8, 2019, Appellant appeared at an arraignment hearing in the trial
court. During the hearing, the trial court confirmed that Appellant understood the
charged offense and the punishment range. After the indictment was read, the trial
court asked Appellant how he pleaded to the charge and Appellant responded, “Not
guilty.” The trial court then had the following exchange with Appellant regarding
plea agreements offered by the State:

      COURT:                  Okay. So [Appellant], you understand that I
                              don’t know if the offer is still out there, but
                              there was a plea offer. You understand it,
                              right?
      APPELLANT:              Yes, sir. Yes, sir.
      COURT:                  And you don’t want to take that plea
                              agreement; is that right?
      APPELLANT:              No, sir.

Appellant also confirmed that he chose to have punishment assessed by the jury.

      Appellant’s trial was scheduled to begin the next day.             Before trial
commenced, Appellant spoke to the trial court and asserted he “was under the
impression yesterday that [he] was coming for a plea agreement. [He] wasn’t


                                          9
under the impression that [he] was coming to start trial.” Asserting his trial
counsel had been “misleading” him, Appellant stated he and his trial counsel
“didn’t prepare for trial or nothing.” Appellant stated that he “never got a chance
to talk” to his trial counsel “about the plea agreement.”

      In response, Appellant’s trial counsel stated:

      Let me be clear. To my knowledge, it was only two plea offers ever
      made. The first one was for a higher number of years. Then we got
      an offer from [the State] that I told [Appellant] about for a lower
      number of years. That was not accepted. Then somewhere in there
      we have the hearing before the bench. [Appellant] wants to fire me.
      That’s fine with me, but you kept me on and then as we’re getting —
      as we’re approaching the second week in trial on the 4th, on the 4th, I
      get the email from [the State] basically saying all offers are revoked
      and he informs us of, oh, by the way, we’re going — here’s a notice
      of enhancement. So I go see [Appellant] as soon as I could which I
      think was on a Sunday. I tell [Appellant] here’s where we are. We’ve
      got no offers. We’re No. 2 for trial. We may go to trial. And here is
      the possible penalty range.
The trial court rejected Appellant’s argument and the parties proceeded to trial.

      To prevail on appeal, Appellant was required to show a reasonable
probability that he would have accepted the earlier plea bargain offer if counsel
had not given ineffective assistance. See Ex parte Argent, 393 S.W.3d at 784;
Lopez, 343 S.W.3d at 142. On this record, Appellant fails to meet that burden.
Although Appellant told the trial court that he did not have the opportunity to
discuss the State’s plea offer with his trial counsel, that statement is contradicted
by (1) trial counsel’s statements that he informed Appellant of the plea agreement
offer and that it was not accepted, and (2) Appellant’s statements at the April 8
arraignment hearing where he confirmed there was a plea agreement offer and that
he did not want to take it.


                                          10
      Moreover, a motion for new trial was not filed and trial counsel was not
afforded an opportunity to further explain these allegations. See Roberts, 220
S.W.3d at 533-34. Considering the record as a whole, it does not affirmatively
demonstrate the alleged ineffectiveness necessary to satisfy the first Strickland
prong. See Thompson, 9 S.W.3d at 813. Because Appellant failed to satisfy the
first Strickland prong, we need not consider whether the requirements of the
second prong were met. See Lopez, 343 S.W.3d at 142.

      We overrule Appellant’s first issue.

                                   CONCLUSION

      We affirm the trial court’s judgment.




                                       /s/    Meagan Hassan
                                              Justice


Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         11